DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on Nov. 24, 2021.  These drawings are accepted.
Double Patenting
Applicant is advised that should claim 12 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Note previously, claim 32 shared dependency with claim 31 and 23, and per the amendment filed Nov. 24, 2021 it was amended to depend from claim 1.
Claim Interpretation
The Examiner interprets “all the baffles” in claim 33 as referencing all of the plurality of baffles claimed in claim 23.
Claims 14 and 21 recite “the outlet” in line 3 of claim 14 and line 3 of claim 21.  The Examiner interprets “the outlet” as referencing “the at least one outlet” in claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The amendment to claim 37 filed Nov. 24, 2021 is sufficient for the Examiner to withdraw the rejection of claim 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  However there are new rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to the amendment to the claims filed Nov. 24, 2021.
Claims 1-10, 12-30, 32-36 and 38-42 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1  recites “the at least one side wall of the plurality of side walls” in line 15, and “the least one side wall” in line 17.  It is unclear to the Examiner which side wall Applicant is referencing with the term “the at least one side wall” or “the least one side wall”.  It appears “the at least one side wall of the plurality of side walls” in lines 15-16 should be “at least one side wall” and “the least one side wall” should be “the at least one side wall”.  Claims 2-10, 12-22, 32, and 38-42 depend from claim 1 and are also indefinite.
Claim 23 recites “the at least one side wall of the plurality of side walls” in line 16.  It is unclear to the Examiner which side wall Applicant is referencing with the term “the at least one side wall”.  It appears “the at least one side wall of the plurality of side walls” in lines 16 should be “at least one side wall”.  Claims 24-30 and 33-36 depend from claim 23 and are also indefinite.


Claim 16 recites the limitation “the at least one of the side walls of plurality of the side walls” it is unclear to the Examiner which side wall Applicant is referencing with the term “the at least one of the side walls of plurality of the side walls”.  It appears  “the at least one of the side walls of plurality of side walls” should be “at least one side wall of the plurality of side walls”.  Please clarify claim 16.
Claim 41 recites the limitation “the at least outlet” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the at least outlet” should be “the at least one outlet”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-10, 12-13, 15, 18-21, 23-25, 29, 32-33, and 35-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pioro et al. (“Advanced Melting Technologies”, Ceramic Engineering and Science Proceedings · November 2013, 422 pages –hereinafter Pioro) in view of Faulkinbury et al. (US 2018/0105446 – Faulkinbury) and Arbeit et al. (US 2,686,820 – hereinafter Arbeit).
Regarding claims 1, 23, and 37-40, Pioro (pg. 52 and Figs. 3.6A, 3.6B and 3.6C) discloses a submerged combustion melter (SCM) melting chamber can be divided into several chambers (See Figure 3.6)).  Pioro discloses specific embodiments of an SCM comprising submerged combustion (SC) burners (1,2) (claimed in claim 23), a bottom wall and illustrates two side walls extending upwardly from the 
While the SCMs of Pioro illustrate a plurality of side walls (i.e. multiple side walls) extending upwardly from the bottom wall, the SCMs of Pioro fail to explicitly state a plurality of side walls including a first side wall, a second side wall, a third side wall, and a fourth side wall extending upwardly from the bottom wall; a longitudinal axis extending from the first side wall to the second side wall; and a laterally transverse axis extending from the third side wall to the fourth side wall, the laterally transverse axis perpendicular to the longitudinal axis.  However, Faulkinbury (Figs. 1 and 2) illustrates an SCM having a floor 4, ceiling 6, and a sidewall structure 2.  Faulkinbury illustrates a shape including the floor ceiling, and sidewall structure that includes a longitudinal axis extending from a first side wall including an inlet 10 to a second side wall including a melt exit 14, a laterally transverse axis extending from a third side wall to a fourth side wall and the laterally transverse axis perpendicular to the longitudinal axis.  Both Pioro and Faulkinbury teach SCMs having a melting chamber.  Based on the disclosure of the SCM of Faulkinbury, it would be obvious to a person having ordinary skill in the art, an SCM comprising a plurality of side walls extending upwardly from the bottom wall including a first side wall, a second side wall, a third side wall, and a fourth side wall extending upwardly from the bottom wall; a longitudinal axis extending from the first side wall to the second side wall; and a laterally transverse axis extending 
As discussed above, Pioro discloses an SCM melting chamber can be divided into several chambers, discloses a double chamber SCM(B) sharing an exhaust chamber, an exhaust port, and exhaust duct, and further discloses (SCM(C)) a plurality of partitions (i.e. baffles) including a first baffle and a second baffle,  partitions (i.e. baffles) disconnected from the crown (SCM(B) and SCM(C)), and partitions (i.e. baffles) in a staggered configuration (SCM(C)), and at least three melting sub-chambers.  Pioro fails to explicitly disclose the claimed plurality of baffles with the specific configuration of the first baffle and the second baffle disconnected from the crown and in a staggered configuration to divide the melting chamber into at least three melting sub-chambers that share an exhaust chamber, exhaust port and exhaust duct.  However, with the teachings of Pioro including a double chamber SCM sharing an exhaust port, the SCM chamber can be divided into several chambers, a series of baffles in a staggered configuration and baffles disconnected from the crown, it would be obvious to a person having ordinary skill in the art, the SCM chamber can be divided into several chambers that share a single exhaust port, including at least three chambers with a first baffle and a second baffle disconnected from the crown and in a staggered configuration.  The addition of a second partition in double chamber SCM is merely a duplication of parts that extends from the teaching by Pioro of dividing an SCM into several chambers, and the staggered baffles, specifically a baffle in the middle of a double chamber and a floor baffle are also taught by Pioro.  Therefore, the obviousness of a first baffle and second baffle in a staggered configuration to a person having ordinary skill in the art provides for a series of staggered baffles to divide the melting chamber into at least three melting sub-chambers that share the single exhaust port, as claimed in claim 37.  Further, based on the vertically staggered configuration taught by Pioro, it would be obvious to a person having ordinary skill in the art, first baffle and the second baffle are taught to be staggered along a vertically transverse axis, as claimed in claim 38. 


Additionally, as discussed above, Pioro discloses submerged combustion burners (1,2), as claimed in claims 23 and 37.  Pioro (Fig. 4.1 and pgs. 54-55) further discloses in the submerged combustion process a stable combustion of fuel inside the melt.  Therefore, it would be obvious the submerged combustion burners (1,2) configured to provide combustible fuel to the melting chamber, as claimed in claims 23 and 37.  
Regarding claims 2 and 24, in addition to the rejection of claims 1 and 23 above, Pioro (Figs. 3.6A-C – Legend) discloses the SCM(A) (Fig. 3.6A) as a water-cooled melting chamber.  Therefore, it would be obvious to a person having ordinary skill in the art, the SCMs of Pioro in view of Faulkinbury and Arbeit could also be water-cooled melting chambers and at least one of the bottom wall, at least one side wall of the plurality of sidewalls, or the crown is fluid-cooled.
Regarding claims 3 and 25, in addition to the rejection of claims 1 and 23 above, Pioro (pg. 52) discloses flue gases removed from the combustion chamber.  Pioro fails to disclose details of the crown, such as the crown is non-fluid cooled.  However, Faulkinbury (Claims 30-34 and [0020]) discloses a submerged combustion melter (SCM) with cooling wall panels in either the roof, the sidewall structure, or both.  Based on the disclosure of Faulkinbury, it would be obvious to a person having ordinary skill in the art, the roof of an SCM may not comprise cooling wall panels, and since flue gases are removed from the flue gases duct in the crown of the melting furnace and cooling of the flue gases may not be desired 
Regarding claims 7 and 29, in addition to the rejection of claims 1 and 23 above, Pioro (Fig. 3.6B) discloses SCM(B) having a water-cooled partition (i.e. baffle).  Therefore, it would be obvious to a person having ordinary skill in the art, the baffles could be water-cooled baffles, which provides for at least one baffle of the plurality of baffles is a fluid-cooled baffle.
Regarding claim 9, as discussed in the rejection of claim 7 above, Pioro Fig. 3.6B) discloses SCM(B) having a water-cooled partition.  Therefore, it would be obvious to a person having ordinary skill in the art; the fluid cooled baffle includes a cooling fluid, such as water.
Regarding claim 10, as discussed in the rejection of claim 1 above, with the teachings of Pioro including a double chamber SCM sharing an exhaust chamber (head space above glass melt), exhaust port and duct, the SCM chamber can be divided into several chambers, baffles in a staggered configuration, and baffles disconnected from the crown, it would be obvious to a person having ordinary skill in the art, the SCM chamber can be divided into several chambers that share an exhaust chamber (head space above glass melt in chamber), an exhaust port, and an exhaust duct.  This provides for combustion gases from all the melting sub-chambers collect in one exhaust chamber and exhaust from one exhaust port, as claimed.  
Regarding claims 12 and 32, as discussed in the rejection of claims 1 and 23 above, Pioro in view of Faulkinbury and Arbeit provide for a first baffle and second baffle in a staggered configuration.  Further, as discussed in the rejection of claims 1 and 23 above, Pioro discloses an SCM melting chamber can be divided into several chambers, discloses a double chamber SCM(B) sharing an exhaust chamber, an exhaust port, and exhaust duct, and further discloses (SCM(C)) a plurality of partitions (i.e. baffles) including a first baffle and a second baffle,  partitions (i.e. baffles) disconnected from the crown (SCM(B) and SCM(C)), and partitions (i.e. baffles) in a staggered configuration (SCM(C)), and at least three 
Regarding claim 13, as discussed in the rejection of claim 1 above, Pioro (Fig 3.6C) illustrates flow of molten material over and under partitions (i.e. baffles) between an inlet and outlet of an SCM.  Therefore, it would be obvious to a person having ordinary skill in the art, the SCM of Pioro in view of Faulkinbury and Arbeit, provides for flow of molten material over and under partitions between the inlet and outlet and this provides for molten glass flow in a vertically undulated pattern between the inlet and outlet.  
Regarding claims 15 and 33, as discussed in the rejection of claims 1 and 23 above, Pioro in view of Faulkinbury and Arbeit provide for a first baffle and second baffle in a staggered configuration and disconnected from the crown.  Further, Arbeit (Figs. 1 and 2) discloses a plurality of baffles affecting glass flow where all baffles are disconnected from the crown.  Both Pioro and Arbeit discloses flow above and below partitions/baffles and both discloses partitions/baffles disconnected from the crown to affect flow.  Therefore, based on the disclosures of Pioro and Arbeit, It would be obvious to a person having ordinary skill in the art, the plurality of baffles is disconnected from the crown, as claimed in claim 15, and wherein all the baffles are disconnected from the crown, as claimed in claim 33.   
Regarding claim 18, in addition to the rejection for claim 1 above, Pioro (Fig. 3.6C) and Arbeit illustrate partitions/baffles extending from the bottom wall.  Based on the teachings of Pioro and Arbeit, 
Regarding claims 19 and 35, as discussed in the rejection of claims 1 and 23 above, Pioro (Figs. 3.6B and 3.6C) illustrates a charge loading opening (corresponding to an inlet) coupled to and extends through the crown and a charge loading opening disposed distal from the tap hole (corresponding to the at least one outlet).  Therefore, it would obvious to a person having ordinary skill in the art, the at least one inlet is coupled to and extends through the crown, wherein the inlet is disposed distal from the at least one outlet.  Additionally, Faulkinbury (Fig. 2 and [0086]) discloses an alternate location for the inlet, such as extending through the side wall and distal from the outlet (14).  Based on the additional teachings of Faulkinbury, it would be obvious to a person having ordinary skill in the art, an alternative location for the inlet, such as extending through at least one of the side walls of the plurality of side walls.
Regarding claim 20, in addition to the rejection of claims 1 and 19 above, Pioro (Figs. 3.6B and 3.6C) illustrates the tap hole (i.e. at least one outlet) is coupled to a side wall and the outlet opening is such that the lower end of the outlet is below the surface of the molten glass and a center of the outlet is disposed at a surface of the molten glass and the at least one outlet is disposed distal from the at least one inlet.  Therefore, it would be obvious to a person having ordinary skill in the art, the at least one outlet is coupled to and extends through the at least one side wall, wherein the at least one outlet can be disposed below the surface of the molten glass, since part of the outlet is below the surface or at the surface, since part of the outlet is at the surface and wherein the at least one outlet is disposed distal from the at least one inlet.  Alternatively, if it is interpreted the entire outlet must be below the molten glass surface, Faulkinbury (Figs. 1-3) discloses the SCM is operated such that the melt exit is located below the surface of the melt.  Based on the additional teachings of Faulkinbury, it would be obvious to a person having ordinary skill in the art the entire outlet below the molten glass surface.  
Regarding claim 21, in addition to the rejection of claim 1 above, Pioro (Figs. 3.6B and 3.6C) illustrates a tank with one partition and a tank with four partitions and illustrates flow of molten material over and under partitions and the flow of molten material from a wall on the inlet side of the tank (corresponding to a first wall) to a wall on the outlet side of the tank with the tap hole (corresponding to a second wall).  Therefore, it would be obvious the undulating flow path in the apparatus of Pioro in view of Faulkinbury and Arbeit is along a longitudinal axis that extends from a first side wall proximate the charge loading opening (i.e. inlet) to a second side wall proximate to the tap hole (i.e. outlet) and is along a vertically transverse axis that extends from the bottom wall to the crown.
Regarding claim 36, as discussed in the rejection of claims 1 and 23 above, Pioro (pg. 52 and Figs. 3.6A, 3.6B and 3.6C) discloses a submerged combustion melter (SCM) comprising submerged combustion (SC) burners (1, 2).  Pioro (Fig. 3.6A, 3.6B, and 3.6C) illustrates the SC burners disposed in the bottom wall.  Therefore, it would be obvious to a person having ordinary skill in the art the at least one submerged combustion melting burner proximate to the bottom wall.  Additionally, Faulkinbury (Figs. 1 and 2 and [0083]) discloses in addition to SC burners disposed in the bottom wall, there is a row of burners in the bottom wall and illustrates passages 42A-42C, 44A-44C, and 46A-46C for the SC burners, through the SCM floor and suggests there are SC burner passages proximate at least one side wall of the plurality of side walls.  Therefore, based on the additional teachings of Faulkinbury, it would be obvious to a person having ordinary skill in the art, at least one SC burner is disposed proximate to at least one of the side walls of the plurality of side walls.
Regarding claim 41, in addition to the rejection of claims 1 and 19 above, Pioro (Figs. 3.6B and 3.6C) illustrates the tap hole (i.e. at least one outlet) is coupled to a side wall and the outlet opening is such that the lower end of the outlet is below the surface of the molten glass and a center of the outlet is disposed at a surface of the molten glass and the at least one outlet is disposed distal from the at least one inlet.  Therefore, it would be obvious to a person having ordinary skill in the art, the at least one .  
Claims 4-6 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pioro et al. (“Advanced Melting Technologies”, Ceramic Engineering and Science Proceedings · November 2013, 422 pages –hereinafter Pioro) in view of Faulkinbury et al. (US 2018/0105446 – Faulkinbury) and Arbeit et al. (US 2,686,820 – hereinafter Arbeit) as applied to claims 1 and 23 above, and further in view of Blau et al. (US 2,119,949 – hereinafter Blau).
Regarding claims 4-6 and 26-28, as discussed in the rejection of claims 1 and 23 above, Pioro discloses a fluid-cooled partition (i.e. baffle), but fails to explicitly teach a non-cooled baffle.  However, Blau (Figures) discloses baffles for redirecting flow in a glass tank (Col. 2.1 lines 10-24) can be formed of refractory material (claims 5 and 27), non-cooled refractory material (claims 4 and 26), and discloses refractory material including alumina and silica (i.e. silicium dioxide).  Therefore, based on the additional teachings of Blau, it would be obvious to person having ordinary skill in the art, the partitions (i.e. baffles) of Pioro in view of Faulkinbury and Arbeit as a non-fluid-cooled baffle, as claimed in claims 4 and 26, the non-fluid cooled baffle is a refractory material, as claimed in claims 5 and 27, and the refractory material includes silicium dioxide and/or alumina, as claimed in claims 6 and 28.
Claims 16 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pioro et al. (“Advanced Melting Technologies”, Ceramic Engineering and Science Proceedings · November 2013, 422 pages –hereinafter Pioro) in view of Faulkinbury et al. (US 2018/0105446 – Faulkinbury) and Arbeit et al.  as applied to claims 1 and 23 above, and further in view of Muniz et al. (US 5,613,994 – hereinafter Muniz).
Regarding claims 16 and 34, as discussed in the rejection of claims 1 and 23 above, Pioro discloses partitions in the melting tank, such as a multiple partitions (i.e. baffles) to affect flow in the melting tank and Arbeit discloses baffles extending upwardly from the bottom and extending downwardly into the glass and extending from wall to wall to affect flow.  
Pioro fails to disclose at least one baffle of the plurality of baffles is removable from at least one side wall of the plurality of side walls.  However, Pioro discloses tests can be performed without a water-cooled partition (pg. 87) and Arbeit (Figs. 1-4 and Col. 5, lines 3-11) discloses baffles supported by graphite posts with a tongue and groove to receive the baffle and baffles suspended from bars or bridges and Muniz (Figs. 1 and 2) discloses a mobile barrier and suggests it can be adjusted outside of the flow path.  Therefore, with the teaching by Pioro of at least one of the baffles is removable, the teaching by Arbeit where baffles are supported by the graphite posts along the side wall to receive a baffle, and the suggestion by Muniz of a mobile barrier, it would be obvious to a person having ordinary skill in the art, to perform testing with a removable barrier, where the barrier can be removed from the supports on at least one of the side walls.  
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art rejections in the non-final office action dated Jul. 27, 2021 have been considered,  but are moot due to new grounds of rejected necessitated by the amendment filed Nov. 24, 2021.  The new grounds of rejection include modified obviousness rejections and new references.  
Allowable Subject Matter
Claims 8, 14, 17, 22, 30, and 42 are rejected under 35 U.S.C. 112(b), and are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
The following is a statement of reasons for the indication of allowable subject matter:  the arguments against the rejection of claims 8, 14, 17, 22, and 30 in the Remarks filed Nov. 24, 2021 are persuasive, and Claim 42 depends from claim 14.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741